Parker, J.
(dissenting).
T am unable to concur in the reasoning of the prevailing opinion or in the result reached by the majority of the court. To reach that result section 144 of the Criminal Procedure act is invoiced. That section, which is quoted in the majority opinion, enables the court of review to correct an error in the sentence or remand the case to the trial court for such correction. But as this power is *262not given in ease of trial error, but only for error in thei sentence imposed, the court, in order to rest upon it in this case, has held that the error discussed was an error in the sentence. The error in question is not accurately pointed out in the majority opinion. It consisted in a charge that the jury might convict of rape even if the female consented, as she was under the age of sixteen, though above the age of twelve. The language of the court was this:
“But the law as decreed by the legislature says that a girl under the age of sixteen years cannot give her consent, and, therefore, if he have sexual intercourse with the girl under the age of sixteen years, with or without her consent, he is guilty of rape. This, I think, relates generally to the first three counts in the indictment.”
This was excepted to and is duly assigned for error. That it was erroneous cannot be doubted; for whether the girl consented or not was clearly a jury question on the evidence, and absence of consent is a necessary element of the crime of rape as the name is ordinarily used.
It is noticeable that our statute (Comp. Stat. 1783, § 115) follows (a) the common law idea of rape of a woman forcibly and against her will, and (b) the English statute of unlawful and carnal knowledge and abuse of a girl under twelve, following 18 Eliz., c. 7, § 4 (Bish. Cr. L., § 1112), and which, as Mr. Bishop says, “created an offence in the nature of rape in which the want of consent was not an element.” The word “know” has been omitted (see State v. Hummer, 44 Vroom 718), but this does not change the classification of this crime with rape, for the section (115) prescribes these punishments:
Rape, carnal abuse under twelve, with or without consent, $5,000, thirty years.
Carnal' abuse over twelve and under sixteen, with or without consent, $2,000, fifteen years.
It may well be that an indictment for rape at common law will support proof of carnal knowledge of a girl under twelve with her consent. The two things went together in the statute of Westminster — 3 Edw. I., c. 13 (Bish., § 1109) — and sup*263port the decisions cited in 33 Cyc. 1426. But this girl was over twelve, and so defendant could be convicted only of rape without her consent or carnal abuse with a different punishment.
The jury convicted defendant of rape in view of these erroneous instructions, and the sentence was justified by such conviction alone and not under any other count of the indictment. Manifestly, as it seems to me, there was no error in the sentence, which was fully supported by the conviction, if that were legal. If the conviction had been for camal abuse under the second count, and the sentence had been for rape, that would have been a case for the application of the statute. Examples of such application are found in State v. Carrigan, 53 Vroom 225; State v. Parker, 54 Id. 112, and State v. Lewis, Id. 161. Bindernagle v. State, 32 Id. 259, cited .in the main opinion, would have been an appropriate case for the statute if it had then been in force. In all these cases the conviction was sustained, but the sentence was beyond what such conviction warranted. In the case at bar the sentence is warranted by the conviction, and this court properly holds that the conviction itself was erroneous, but in the same breath transfers the error to the sentence on the theory that the evidence, warranted a conviction of one of the lesser crimes charged in the indictment, and accordingly turns a conviction of rape into a conviction for carnal abuse, &e., and prescribes the appropriate sentence therefor. What will the record say as modified by our remittitur? It now shows a verdict and judgment of guilty of rape and sentence accordingly. We modify the sentence or direct the trial court to modify it. Will the record continue to brand this defendant as convicted of rape when he was illegally convicted thereof? Or will the record be amended by altering the verdict and judgment of guilty on all counts, to guilty on all counts but the first? And if the latter, what authority resides in this court to alter that verdict except by reversing the judgment and awarding a venire de novo? This is not a case of some bad and some good counts. All the counts are good, but the conviction on one was illegal; and the practice in such case before the act *264of 1898 would have required a reversal. Mr. Bishop, in volume 1 of his Criminal Procedure, section 1015, subsection 3, says, “Erroneous instructions on one of two good counts will be ground for vacating a general verdict of guilty.” The authority cited in the footnote is State v. McCauless, 9 Ired. (N. C.) 375. In that case the first count was for a forcible trespass and the second count for assault and battery. Both counts were good, but there was error in the instruction with regard to the first count. The court said (at p. 377) :
“It is insisted that the defendants being properly convicted upon' the second count, that will sustain the judgment, notwithstanding the error in the charge in reference to the first count. It is tame, when one count in an indictment is defective, and another count is good, and there is a general verdict, a motion in arrest cannot be sustained; for, the good count warrants the judgment, and, although the punishment is discretionary, the judgment is presumed to have been given upon the good count.
“In this case both counts are good. There was error in the instruction given on one of the counts, by reason whereof the defendants were improperly convicted upon that count, and are entitled to a venire de novo; for, as his honor thought the conviction was proper on both counts, and. both counts are good, we must presume that the amount of the fine imposed was fixed on, in reference to both counts; whereas, if the defendants had been acquitted upon the first count, as they should have been in our opinion, the punishment would have been imposed in reference to the last count only, which was much the less grave offence. Indeed, the attention of the court and jury seems to have been directed exclusively to the first count; and the court believing that, according to the evidence, the defendants were guilty upon that count, it made no difference how the jury found upon the second count, which was included in the first.” A venire de■ novo was accordingly ordered.
I have tried to show, and think I have shown, that the act of 1898 (section 144) is inapplicable.
*265The serious results that will follow such a decision as this will appear by a few examples of indictments in two or more counts as commonly drawn:
First. Count for burglary and count for larceny; or, count for robbery and count for larceny. Conviction of the higher grade under erroneous instructions and sentence therefor. If the evidence justifies a jury in a conviction of larceny we must sustain the judgment except as to the sentence.
Second. Count for adultery and count for fornication. The evidence shows the woman to be unmarried, but the court instructs so that the jury finds a verdict of adultery. We must amend the sentence so as to keep within the limit authorized in cases of fornication, but affirm in every other respect.
Third. Count for rape and count for assault with intent to rape. This was the indictment in Cook v. State, 4 Zab. 843, on which the defendant was convicted generally. In error it was claimed that the verdict was repugnant and illegal because defendant could not be guilty of both crimes. But Chief Justice Green said the crime of rape included the assault, and therefore referred the verdict to the first count for rape. Such is undoubtedly the rule. But if the evidence does not warrant a conviction for rape, and the trial court erroneously charges that it does, we are to say that this error is cured by a mere remission of the sentence to that provided for assault with intent, &e., in section 113 of the Crimes act, if the evidence in the judgment of the reviewing court warranted a verdict for the assault. .
Fourth. Indictment for murder, which will support a conviction of murder in the first or second degree or of manslaughter, as though there were a separate count for each. Under erroneous instructions as to deliberation and premeditation, the verdict is guilty in the first degree. If the evidence warrants a conviction in the second degree we should so regard the verdict and modify the sentence from death to imprisonment. This, however, is not what was done in State v. Mangano, 48 Vroom 544, and State v. Clayton, 54 Id. 673, but tlie judgment was reversed and venire de novo *266ordered. And yet the indictment for murder in its legal effect is a count for murder in the first degree, a count in the second degree, and a count for manslaughter.
It is said in the prevailing opinion that on an erroneous verdict for murder in the first degree the court could not say that the jury found the defendant guilty in the second degree or of manslaughter, when in fact they did neither; but in such a verdict the jury find, first, the act of killing; then they find an intent to kill existing at the instant of killing, which is second degree; and they find deliberation and premeditation. Suppose the court charged that the existence of an intent to kill at the time of killing constituted murder in the first degree, such a verdict is, of course, vitiated; but wfcy should it not be held, on the reasoning of the main opinion, that as there was ample evidence for a conviction of second degree, and the verdict included that, the sentence should be modified to fit that crime? This is, in fact, conceded by the majority opinion in a case where a count for manslaughter actually is joined with one for murder. Consequently, if, in the case of State v. Herrmann, 48 Vroom 534, there had been a count for manslaughter added to the indictment, the result, instead of being a reversal for failure to charge the elements of manslaughter, should have been merely a modification of the sentence. Why such a radical difference in the final disposition of a case involving the punishment of death or a long term of imprisonment should depend upon the presence or absence of an extra count considered hitherto as purely formal, the prevailing opinion does not, to me at least, satisfactorily explain. It will be well for prosecuting attorneys to import from some other state a form of count for muidér in the second degree, and add this, as well as a count for manslaughter, to all indictments for homicide, for if the conviction fail for trial error on the higher grade it may hold on the lower and save a retrial.
Again, if the conviction of the higher grade carried a disqualification with it (as in the case of embracery or perjury), and conviction of some lower grade of the same class of crime charged in another count was justified, what would become of *267the disqualification, which ipso facto results from the conviction and is no part of the sentence? If it remains unimpared by the modification of sentence, as would apparently be the case, then the error has not been corrected by a mere modification of the sentence. The legislature might perhaps say that where there is a conviction on all of several good counts, and it is sustainable as to some and not as to others, a total reversal shall not result but the conviction stand so far as lawful. But until such a statute is enacted, the old rule must prevail.
With respect to what is said in the majority opinion about no motion having been made that the prosecution elect what count he would proceed on, it is enough to say that the granting of such motion was discretionary with the court, and no error could have been assigned on its refusal. 22 Cyc. 405; Stephens v. State, 24 Vroom 245, 247.
It seems entirely plain to me, in view of what has been said, that there is a fallacy in the prevailing opinion, and that it consists in miscalling a perfectly plain trial error an error in the sentence. The only way to correct the trial error is to reverse the judgment in toto and send the case back for retrial, and I shall so vote.
Justices Bergen and Kalisch, and Judges Bogert and White authorize me to say that they concur in the views above expressed.
For affirmance — The Chancellor, Trenchard, Voor-HEES, MlNTURN, Yredenburgit, CONGDON, JJ. 6.
For reversal — Parker, Bergen, Kaejs ch, Bogert, White, JJ. 5.